RECOMMENDED FOR FULL-TEXT PUBLICATION
                                            Pursuant to Sixth Circuit Rule 206
                                                    File Name: 04a0382p.06

                              UNITED STATES COURT OF APPEALS
                                                FOR THE SIXTH CIRCUIT
                                                  _________________


                                                          X
                                                Debtor. -
 In re: DALE VERNON THRUSH,
                                                           -
                                                           -
 ______________________________
                                                           -
                                                               No. 02-2332

                                                           ,
 BYRON CENTER STATE BANK,                                   >
                                               Appellee, -
                                                           -
                                                           -
                                                           -
          v.

                                                           -
                                             Appellant. -
 THOMAS R. TIBBLE, Trustee,
                                                           -
                                                          N
                            Appeal from the United States District Court
                      for the Western District of Michigan at Grand Rapids.
                    No. 02-00478—Robert Holmes Bell, Chief District Judge.
                                                Submitted: March 19, 2004
                                             Decided and Filed: June 4, 2004*
                Before: BATCHELDER and GIBBONS, Circuit Judges; BEER, District Judge.**
                                                    _________________
                                                          COUNSEL
ON BRIEF: Danielle Mason Anderson, DEMING, HUGHEY, CHAPMAN & RICHARDSON,
Kalamazoo, Michigan, for Appellant. Ronald J. Vander Veen, CUNNINGHAM DALMAN, Holland,
Michigan, for Appellee.
                                                    _________________
                                                        OPINION
                                                    _________________
        PETER BEER, District Judge. This is an appeal from the District Court's reversal of a Bankruptcy
Court decision regarding the lien on a mobile home. For the following reasons, we agree with the findings
of the bankruptcy court and reverse the District Court's decision.


    *
     This decision was originally issued as an “unpublished decision” filed on June 4, 2004. On September 28, 2004, the court
designated the opinion as one recommended for full-text publication.
    **
        The Honorable Peter Beer, United States District Judge for the Eastern District of Louisiana, sitting by designation.


                                                                 1
No. 02-2332             In re Thrush                                                                    Page 2


I.     In 1998, Clarence Bolser purchased a 1990 Prestige Manufactured Home (mobile home). The Byron
Center State Bank (Bank) financed the purchase and took a security interest in the mobile home. Bolser's
certificate of title listed the Bank as the first and only lien holder. In May, 2001, Dale Vernon Thrush
purchased the mobile home from Bolser. The Bank financed this purchase, as well. The Bank executed a
release of lien on the Bolser certificate of title and simultaneously entered its name on the Bolser certificate
of title as the new lien holder.
        On June 8, 2001, Thrush filed for bankruptcy. At that time he had not yet applied for a title in his
own name. He was still holding Bolser's certificate of title. Thrush did not apply for a new title in his own
name until July 2, 2001. Thereafter, the Department issued a new certificate of title with Thrush appearing
as the owner and the Bank appearing as the first and only lien holder.
         The bankruptcy trustee initiated an adversary proceeding against the Bank to avoid the Bank's
security interest in the mobile home. The parties filed cross-motions for summary judgment. The
bankruptcy court determined that the Bank had not perfected its security interest in the mobile home because
it failed to file its security interest with the Department of Commerce prior to the date of the bankruptcy
petition. The Bank appealed, and the District Court reversed the bankruptcy court holding that the existing
title on file which reflected the Bank's security interest in the mobile home continued to be valid.
II.      We review directly the decision of the bankruptcy court that comes to us by way of an appeal to the
district court, reviewing the bankruptcy court's findings of fact for clear error and its conclusions of law de
novo. Brady-Morris v. Schilling (In re Knight Trust), 303 F.3d 671 (6th Cir. 2002).
        The perfection of a security interest in a mobile home is governed by Michigan's Mobile Home
Commission Act (MHCA). Pursuant to the MHCA, a security interest in a mobile home may only be
perfected by filing an application with the Mobile Home Commission. See In re Kroskie, 315 F.3d 644, 648
(6th Cir. 2003).
        Section 30d(1)(b) of the MHCA, M.C.L.A. §125.2330d(1)(b) provides," (b)The holder of the
security interest shall cause the certificate of title, application, and fee and the copy of the application to
be mailed or delivered to the department." We conclude that the Bank failed to comply with this provision
and, as a result, the lien was not perfected on June 8, 2001.
        The District Court's finding that a prior security interest is valid until another title application is
delivered to the Department of Commerce supports a doctrine inconsistent with the scheme of the Uniform
Commercial Code (UCC). In this case, the mobile home was sold to a third party. The Bank was required
by statute to perfect its lien despite the fact that the Bank was the same entity involved with both the first
and second owners. Having failed to perfect its security interest, the Bank's lien is subordinated to the
interest of the bankruptcy trustee.
III.      Accordingly, we REVERSE the decision of the District Court and REMAND the case with
instructions that the judgment of the bankruptcy court be affirmed.